Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 29, 2016

                                      No. 04-16-00794-CR

                                      The State of TEXAS,
                                           Appellant

                                                v.

                                       Michael REISING,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 15-1601-CR-B
                           Honorable William Old, Judge Presiding


                                         ORDER
        Patricia M. Wagner’s notification of late record is hereby granted. The reporter’s record
is due on January 16. 2017.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court